Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on June 22, 2022. There are twenty claims pending and eleven claims under consideration. Claims 12-20 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to both a one- and a two-component reagent composition for Karl Fischer titrations and methods of determining an amount of water in a sample using the reagent compositions. The present disclosure more specifically relates to use of a derivative of imidazole and an amino acid in the reagent composition. 
Election of Group I was made with traverse in the reply filed on June 22, 2022. Examiner has reviewed the Applicants arguments regarding Groups I and II and has not found the argument persuasive. Applicants stated that “…both of the claims assigned to Group I and Group II are classified in C07D and would not be undue burden for the Examiner to search…”. The Examiner notes in the Requirement for Restriction/Election dated May 11, 2022 that this is incorrect. Group I is classified in C07D and Group II is classified in A61K. Thus they do not fall under the same classification and should not be rejoined. Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 16/827,163, filed on 3/23/2020 Claims Priority from U.S. Provisional Application No. 62/825,478, filed on 3/28/2019..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

	Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-11 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a reagent composition for a two-component Karl Fischer titration, said reagent composition comprising: (1) sulfur dioxide, (2) an imidazole having the following structure: 

    PNG
    media_image1.png
    109
    124
    media_image1.png
    Greyscale

wherein each of R, R1, and R2 is independently a hydrogen atom or a hydrocarbyl group having from 1 to 4 carbon atoms, provided that R, R1, and R2 are not all hydrogen atoms; (3) an alcohol; and (4) at least one amino acid present in an amount that is greater than zero and up to about 10 weight percent based on a total weight of said reagent composition; wherein a molar ratio of the imidazole to the sulfur dioxide thereof is greater than 1:1, does not reasonably provide enablement for all of the derivatives of sulfur dioxide or an imidazole within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make the reagent composition of claim 1.  However, there is no working example of any reagent compositions containing derivatives of sulfur dioxide or imidazoles and these cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, applicants must show that these regent compositions can be made and used for the stated purpose, or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	“Derivatives” literally would include thousands of additional compounds covered by the claims' scope that has the same molecular formula. In the absence of any guidance in the specification, nothing short of extensive synthesis and testing would be needed to determine if any such "isomeric" compound would have the activity needed to practice the invention.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed. Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the regent compositions containing a sulfur dioxide or derivative; a derivative of imidazole having the following structure:

    PNG
    media_image1.png
    109
    124
    media_image1.png
    Greyscale

wherein each of R, R1, and R2 is independently a hydrogen atom, a phenyl group, a substituted phenyl group, a first hydrocarbyl group having from 1 to 6 carbon atoms, or a second hydrocarbyl group having 1 to 6 carbon atoms interrupted in at least one position with a heteroatom, provided that R, R1, and R2 are not all hydrogen atoms; (3) an alcohol; and (4) at least one amino acid present in an amount that is greater than zero and up to about 10 weight percent based on a total weight of said reagent composition; wherein a molar ratio of the imidazole to the sulfur dioxide thereof is greater than 1:1, thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to both a one- and a two-component reagent composition for Karl Fischer titrations and methods of determining an amount of water in a sample using the reagent compositions. The present disclosure more specifically relates to use of a derivative of imidazole and an amino acid in the reagent composition.   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “wherein said proline is present in an amount of greater than zero and up to about 15 weight percent based on total weight…” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 is ultimately dependent upon claim 1. With regards to the amino acid, claim 1 recites the limitation, “at least one amino acid present in an amount that is greater than zero and up to about 10 weight percent based on a total weight…”. Examiner notes that one skilled in the art would not consider “…up to about 10 weight percent…” an equivalent to “…up to about 15 weight percent…”. Thus, claim 3 expands the amount of amino acid that is permitted to be in the reagent composition. No new matter is permitted. Appropriate correction is required.
Conclusion
	Claims 1-11 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699